                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARC DAVID GREISINGER,                                )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-68
                                                      )
ANDREW M. SAUL,1                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge


                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 15 and

18). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 16 and 19). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 15) and granting Defendant’s

Motion for Summary Judgment. (ECF No. 18).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying applications for disability insurance benefits and supplemental security income

pursuant to the Social Security Act. In both applications, Plaintiff alleges disability began in

November of 2012. (ECF No. 9-7, p. 2). Administrative Law Judge (“ALJ”), David F. Brash,

held hearing on August 5, 2016. (ECF No. 9-3). On January 9, 2017, the ALJ found that Plaintiff

was not disabled under the Social Security Act. (ECF No. 9-2, pp. 12-27).


1Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 1
       After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 15 and 18). The issues are

now ripe for review.

II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).




                                                2
        The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.           20 C.F.R. §404.1520(a).        The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity

(“RFC”).2 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Weighing of Opinion Evidence in Determining Plaintiff’s RFC

        Plaintiff argues that the ALJ erred by improperly disregarding the medical opinions of his

treating physicians and the consulting physicians. (ECF No. 16, pp. 5-16). The amount of



2 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a). In this case, the ALJ found Plaintiff has the RFC to perform light
work with both physical and mental exceptions. (ECF No. 9-2, p. 17).


                                                     3
weight accorded to medical opinions is well-established. Generally, the ALJ will give more weight

to the opinion of a source who has examined the claimant than to a non-examining source. 20

C.F.R. § 416.927(c)(1). In addition, the ALJ generally will give more weight to opinions from a

treating physician, “since these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative examinations or

brief hospitalizations.” Id. §416.927(c)(2). The opinion of a treating physician need not be viewed

uncritically, however. Rather, only where an ALJ finds that “a treating source’s opinion on the

issue(s) of the nature and severity of [a claimant’s] impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence [of] record,” must he give that opinion controlling weight. Id. “[T]he more

consistent an opinion is with the record as a whole, the more weight [the ALJ generally] will give

to that opinion.” Id. § 416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit has

explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord treating
       physicians’ reports great weight, especially ‘when their opinions reflect expert
       judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where . .
       . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory medical
       evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating
       physician is to be given controlling weight only when it is well-supported by medical
       evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec. 14,

2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot reject


                                                 4
evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577 F.3d 500,

505 (3d Cir. 2009).

         In this case, Plaintiff submits that the ALJ made no reference to the report of Dr. Eisler, a

consulting psychiatrist. (ECF No. 16, p. 8). It is true that that ALJ makes no reference to Dr.

Eisler’s report in his decision. See, (ECF No. 9-2, pp. 12-27). Dr. Eisler’s opinion, however,

was authored in September of 2012. (ECF No. 9-24, pp. 26-31). Thus, it was issued prior to

the alleged onset date and, according to counsel, relates to a time period covered by a prior ALJ

decision. (ECF No. 9-7, p. 2 and ECF No. 16, p. 1 n. 1). As a result, the ALJ had no obligation

to consider the same. Thus, I find no error in this regard.

         With regard to Dr. Delaney (Plaintiff’s treating psychiatrist), Dr. Weinkle (Plaintiff’s primary

care physician) and Dr. Malik3 (a consultative examiner), Plaintiff argues that the ALJ erred using

Plaintiff’s activities of daily living to discount the same. (ECF No. 16, pp. 11-13). Contrary to

this assertion, the ALJ did not specifically discount Dr. Malik’s opinion based on Plaintiff’s activities

of daily living. See, ECF No. 9-2, p. 24. Rather, the ALJ discounted the manipulative limitations

noted by Dr. Malik as being inconsistent with his clinical examination. Id. Plaintiff does not

explain why this explanation for discounting Dr. Malik’s opinion regarding manipulative limitations

is in error. Consequently, I find no merit to Plaintiff’s challenge of the ALJ’s assessments of Dr.

Malik.

         With regard to Drs. Delaney and Weinkle, the ALJ does discount their opinions, in part,

based on Plaintiff’s functional activities of daily living. (ECF No. 9-2, p. 19, 24). An ALJ is

required to consider, inter alia, a plaintiff’s activities of daily living in assessing the RFC. See,

Social Security Ruling 96-7p and 20 C.F.R. §§404.1529, 416.929. The ALJ will also consider



3Plaintiffis only challenging “that part of Dr. Malik’s opinion regarding Plaintiff’s reaching and manipulative
limitations.” (ECF No. 16, p. 11).

                                                       5
inconsistencies between the claimant's statements and the evidence presented in making the

RFC determination. Id. ALJ further discounted Dr. Delaney’s opinion because it was internally

inconsistent and inconsistent with the treatment records and contradicted by other areas of his

own functional report. (ECF No. 9-2, pp. 20-21). He also discounted Dr. Weinkle’s opinion

because it was inconsistent with the treatment records, including Dr. Weinkle’s own treatment

records. (ECF No. 9-2, pp. 23-24).         Consistency with other evidence is a valid reason for

discounting opinion evidence.       See, 20 C.F.R. §§404.1527; 416.927 (Evaluating Opinion

Evidence).    After a review of the record, I find that the ALJ properly evaluated the opinion

evidence in relation to all of the other evidence (including, inter alia, activities of daily living) to

determine the RFC. Therefore, I find no error in this regard.

       Plaintiff next asserts that the ALJ made factual errors warranting remand. (ECF No. 16,

pp. 13-16). Specifically, Plaintiff argues that the ALJ erred when he stated that Plaintiff “sought

treatment [for mental health] from May 2014 through the present time at Milestone Centers.”

(ECF No. 16, pp. 13-14, citing No. 9-2, p. 19). Plaintiff suggests that the records reflect that

Plaintiff began treatment at Milestone Centers in February of 2011. (ECF No. 16, p. 14). While

it may be true that there are medical records from Milestone Centers, Inc. from 2011, those

records relate to a time period not at issue here and relevant to a prior adjudication. The relevant

records from Milestone Centers, Inc. began in May of 2014, which is what the ALJ references.

(ECF No. 9-2, p. 19). Therefore, I find no error in this regard.

       The next factual error asserted relates to the ALJ’s statement that “there appear[s] (sic) to

be significant gaps in treatment [with Dr. Delaney] (Exhibits B-33F, pp. 32, 22).” (ECF No. 16,

pp. 14-15; No. 9-2, p. 19). A review of Exhibit 33F reveals gaps between treatment with Dr.

Delaney varied from a one-month gap between appointments to a six-month gap between

appointments. See, ECF No. 9-37. I do not find it inappropriate to consider a six-month gap


                                                   6
between doctor visits with Dr. Delaney to be significant, especially when considered in connection

with his functioning activities of daily living. (ECF No. 9-2, p. 19). Furthermore, contrary to

Plaintiff’s assertion otherwise, the ALJ recognized and considered Dr. Delaney to be his treating

psychiatrist. (ECF No. 9-2, p. 20). Thus, I find no error in this regard either.

        Plaintiff also argues that the ALJ “made factual errors regarding the medical records

related to Plaintiff’s physical conditions.” (ECF No. 16, pp. 15-16). To that end, Plaintiff first

takes issue with one of the reasons the ALJ discounted Plaintiff’s physical limitations. Id. at 15.

The ALJ stated as follows:

        Additionally, the mental health treatment notes cited previously confirm the
        claimant’s ability to perform numerous activities reflecting lesser physical
        limitations than otherwise reported by the claimant at his hearing. Further,
        although the claimant was referred for a surgical consultation, the claimant
        declined this, stating that unless he could get a 100% guarantee that the surgery
        would alleviate his pain, he did not want to undergo surgery (Exhibit B-35F, p. 11).
        The undersigned does not begrudge anyone their right to refuse surgery; however,
        a claimant’s refusal to even report for a surgical consultation is different, as the
        consultation alone does not require a patient to undergo surgery. Rather, it
        provides the patient with perspective on all options. Yet, in this case, the claimant
        did not allow for such perspective, and I feel this serves as evidence undermining
        the alleged severity of his pain.

(ECF No. 9-2, p. 22). Plaintiff believes this statement was in error because he was actually

consulting with a neurosurgeon when the conversation occurred. (ECF No. 16, p. 15). After a

review of the record, I find any error in this regard is harmless. The ALJ obviously noted the

doctor’s visit as set forth above. (ECF No. 9-2, p. 22). Therefore, remand is not warranted on

this basis.

        Lastly, Plaintiff argues the ALJ made a factual error “when he discounted the opinion of

Dr. Weinkle and the reports of pain by Plaintiff when he stated that ‘despite his back injury in 1998

the claimant was able to return to work and the record does not indicate a gradual worsening of

his physical problems.’” (ECF No. 16, pp. 15-16). Specifically, Plaintiff asserts that the record

does suggest a gradual worsening. Id. at 16. In support of the same, Plaintiff points to a

                                                 7
comparison of MRIs taken in 1998 and 2016. Id. An 18-year gap in time does not suggest a

gradual worsening. Thus, I do not find this lends support to Plaintiff’s position. Furthermore, I

note that this statement is not directly made in connection with the discussion of Dr. Weinkel’s

opinion but, rather, it is made in connection with the ALJ’s discussion of inconsistent evidence

related to Plaintiff’s alleged pain and mental health impairments. See, ECF No. 9-2, pp. 18, 24.

Consequently, I do not find such statement warrants remand.

       C.      Residual Functional Capacity (“RFC”)

      Plaintiff next argues that the ALJ erred in determining his RFC. (ECF No. 9, p. 10). In

support of this position, however, Plaintiff argues that “there is substantial evidence that Plaintiff

is not able to either mentally or physically do the work noted in the residual functional capacity

determined by the ALJ.” (ECF No. 16, p. 18). Plaintiff then continues by citing to evidence that

he believes supports his position. Id. at pp. 18-19.

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding…. Substantial
       evidence could support both Plaintiff’s claims and the ALJ’s findings because
       substantial evidence is less than a preponderance. Jesurum v. Sec’y of U.S.
       Dep’t of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995) (citing
       Richardson v. Perales, 402 U.S. 389, 401 (1971). If substantial evidence
       supports the ALJ’s finding, it does not matter if substantial evidence also supports
       Plaintiff’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Weidow v. Colvin, Civ. No. 15-765, 2016 WL 5871164 at *18 (M.D. Pa. Oct. 7, 2016). Thus, the

question before me is whether substantial evidence supports the ALJ’s findings. Allen v. Bowen,

881 F.2d 37, 39 (3d Cir. 1989). Therefore, Plaintiff’s argument in this regard is entirely misplaced

and insufficient to place an issue before me. Therefore, remand is not warranted on this basis.

       D.      Vocational Expert (“VE”)

       Plaintiff’s final argument is that the ALJ erred by relying on the VE’s answers to

hypothetical questions that inaccurately portray Plaintiff’s physical and mental limitations. (ECF



                                                  8
No. 16, pp. 19-20). An ALJ is required to accept only that testimony from the VE which accurately

reflects a plaintiff’s limitations.   See, Podedworny v. Harris, 745 F.2d 210 (3d Cir. 1984);

Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987). Based on my review of the record, I

find there is substantial evidence that the ALJ accepted the VE’s testimony that accurately

reflected Plaintiff’s limitations as set forth in the RFC. (ECF No. 9-2, pp. 12-27).   Consequently,

I find no error in this regard. Therefore, I find remand is not warranted on this basis.

        An appropriate order shall follow.




                                                  9
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARC DAVID GREISINGER,                                )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-68
                                                      )
ANDREW M. SAUL,4                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )



AMBROSE, Senior District Judge



                                       ORDER OF COURT

       THEREFORE, this 14th day of         August, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 15) is denied and Defendant’s Motion for Summary Judgment

(ECF No. 18) is granted.


                                                      BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     United States Senior District Judge




4Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
